DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: formula (1) is not clear.  Please provide parenthesis in the formula for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-11, 23, 24, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 29, the claims include equation Y<0.1 x X – 2.0 (1).  In the response (8/12/2021), it is made clear the equation is incorrect and should be Y<0.1 x (X – 2.0). However, in the instant response applicant provides arguments for the prior art (see table) using the equation Y< (0.1 x X) – 2.0. It is not clear which applicant intends to use for the invention. Please provide parenthesis in the equations for clarification. For examining purposes, the equation cited in the (8/12/2021) response will be used. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 23, 24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (2015/0065268).  Claim 1, Nakajima discloses a cured product of a golf ball rubber composition containing (a) a base rubber, (b) an alpha beta unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent [0045], (c) a crosslinking initiator (peroxide) [0031], (d) an antioxidant (applicant’s radical scavenger) such as Nocrac 200 [0049]. Nocrac is a hindered phenol type compound (see Shindo 2020/0001143 [0054]).  Nakajima does not disclose formula (1).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the compositions are manufactured similarly and the ingredients are the same. While Nakajima does not directly disclose claimed formulas (1), since each of the claimed components is present and rendered obvious by the teachings of Nakajima, a person having ordinary skill in the art would have reasonably expected the disclosed composition to satisfy claimed formulas (1). It should also be noted that applicant provides examples for Nakajima in the instant response that satisfy equation Y<0.1 x (X – 2.0). Using example 1, 2.03 < 0.1x (36 – 2.0) or 3.4.  Claim 4, the antioxidant (applicant’s radical scavenger) such as Nocrac 200 is present in the amount of 0.10 to 5 parts by weight [0049].  Claims 7-10, applicant claims the terpene is optional in the base claim (and/or) therefore the limitations regarding the terpene are satisfied. Claim 11, the rubber composition includes 0.1 to 5 parts of the crosslinking initiator peroxide [0031]. Claim 23, the composition may include zinc salt of pentachlorothiophenol [0043].  Claim 24, zinc salt of pentachlorothiophenol is present in the amount from 0.1 to 5 parts [0044].  Claim 27, Nakajima discloses up to 5 parts of the radical scavenger or antioxidant. The value borders applicants range of at least 5 and includes the ranges in the examples in the instant invention on table 2. One of ordinary skill in the art would vary the range of the antioxidant for the desired results.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 29, Nakajima discloses cured product of a golf ball rubber composition containing (a) a base rubber, (b) an alpha beta unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent [0045], (c) a crosslinking initiator (peroxide) [0031], (d) an antioxidant (applicant’s radical scavenger) such as Nocrac 200 [0049]. Nocrac is a hindered phenol type compound (see Shindo 2020/0001143 [0054]), pigment (zinc oxide), and a peptizer (orgaosulfur) (comp ex, 1).  Nakajima does not disclose formula (1).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the compositions are manufactured similarly and the ingredients are the same. While Nakajima does not directly disclose claimed formulas (1), since each of the claimed components is present and rendered obvious by the teachings of Nakajima, a person having ordinary skill in the art would have reasonably expected the disclosed composition to satisfy claimed formulas (1). It should also be noted that applicant provides examples for Nakajima in the instant response that satisfy equation Y<0.1 x (X – 2.0). Using example 1, 2.03 < 0.1x (36 – 2.0) or 3.4. While Nakajima does not directly disclose claimed formulas (1), since each of the claimed components is present and rendered obvious by the teachings of Nakajima, a person having ordinary skill in the art would have reasonably expected the disclosed composition to satisfy claimed formulas (1). It should also be noted that applicant provides examples for Nakajima in the instant response that satisfy equation Y<0.1 x (X – 2.0). Using example 1, 2.03 < 0.1x (36 – 2.0) or 3.4.  

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. The arguments regarding the prior art are based on incorrect data.  In the response (8/12/2021), it is made clear the equation is incorrect and should be Y<0.1 x (X – 2.0). However, in the instant response applicant provides arguments for the prior art (see table) using the equation Y< (0.1 x X) – 2.0. It is not clear which applicant intends to use for the invention. For examining purposes Y<0.1 x (X – 2.0) will be used.  It should also be noted that applicant provides examples for Nakajima in the instant response that satisfy equation Y<0.1 x (X – 2.0). Using example 1, 2.03 < 0.1x (36 – 2.0) or 3.4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
August 23, 2022